Citation Nr: 0837523	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  99-12 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for a low back disorder 
with narrowing at the L3-4 disc space, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1986 and from May 1989 to June 1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2006, at which time the 
veteran's claims for service connection for bilateral knee 
disorder, bilateral hearing loss, and an eye disorder 
manifested by blurred vision and for an increased rating for 
polymyalgia with a myofascial pain syndrome of the neck and 
shoulders, were denied.  In addition, the Board remanded the 
issue of the veteran's entitlement to an increased rating for 
a low back disorder with narrowing of the L3-4 disc space to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, through the VA's Appeals Management Center 
(AMC) in Washington, DC.  The purpose of such remand was to 
permit the AMC to conduct certain procedural and evidentiary 
development.  Following the AMC's completion of the requested 
actions, the case has since been returned to the Board for 
further review.  

Notice is taken that, on remand, the AMC by a rating decision 
of December 2007 granted entitlement to service connection 
for left lower extremity radiculopathy, secondary to the 
veteran's service-connected low back disorder, and assigned a 
10 percent evaluation therefor.  


FINDINGS OF FACT

1.  Prior to March 8, 2007, the veteran's service-connected 
low back disability, to include degenerative disc disease, 
was manifested by limitation of motion of the lumbar spine 
that was not more than moderate in degree; more than moderate 
intervertebral disc syndrome or severe lumbosacral strain was 
not then demonstrated; incapacitating episodes of 
intervertebral disc syndrome necessitating prescribed bed 
rest were not shown from September 23, 2002; flexion of the 
thoracolumbar spine was not limited to 30 degrees or less and 
there was no medical evidence of ankylosis of the spine or 
additional neurological disability (other than the separately 
rated radiculopathy of the left lower extremity-see 
introduction above).  

2.  From March 8, 2007, to the present, the veteran's low 
back disability, to include degenerative disc disease, was 
manifested by a severe limitation of motion of the lumbar 
spine with consideration of pain and functional loss; it was 
not productive of a pronounced intervertebral disc syndrome, 
incapacitating episodes of intervertebral disc syndrome 
necessitating prescribed bed rest of six or more weeks in 
duration, or ankylosis of the spine; the existence of 
additional neurological disability was not confirmed (other 
than the separately rated radiculopathy of the left lower 
extremity).  

3.  The existence of frequent periods of hospitalization for 
treatment of low back disability or a marked interference 
with employment caused solely by such disablement is not 
objectively shown.  


CONCLUSIONS OF LAW

1.  Prior to March 8, 2007, the schedular and extraschedular 
criteria for the assignment of a rating in excess of 20 
percent for low back disability, to include degenerative disc 
disease, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59 (2002-2007); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (from September 23, 2002 to September 26, 2003); 38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (from 
September 26, 2003).  

2.  From March 8, 2007, the criteria for the assignment of a 
40 percent schedular evaluation, but none greater, for low 
back disability, to include degenerative disc disease, have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59 (2002-2007); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (from September 23, 
2002 to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (from September 26, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in September 2006 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development request appear to have been completed in full to 
the extent possible, and it is of note that neither the 
veteran, nor his representative, contends otherwise.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the VCAA letters of February 2005 and September 2006 
from the RO and/or AMC.  Although no longer required, he was 
thereby notified that he should submit all pertinent evidence 
in his possession and, also, he was afforded notice pursuant 
to the holding in Dingess-Hartman.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice was provided to the 
veteran-appellant long after the RO's initial adjudication of 
the veteran's claim for increase in May 1999, which predated 
the VCAA's enactment.  Full VCAA notice, including that 
pertaining to the Court's holding in Dingess/Hartman, was not 
furnished until an even later date.  Thus, VCAA notice in 
this instance was not timely provided, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

The Board takes notice of the fact that the record in this 
instance demonstrates that full VCAA notice was effectuated 
prior to the issuance of the June 2008 supplemental statement 
of the case by the AMC.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of a supplemental statement of the case 
to cure timing of a notification defect).  Moreover, while 
there is shown to be a basis for the assignment of an 
increased rating of 40 percent for the disorder in question 
as of March 8, 2007, a factual predicate for a rating of more 
than 20 percent prior to March 8, 2007, or in excess of 40 
percent on and after that date, is lacking.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  On that basis, 
and in the absence of any allegation of prejudice by or on 
behalf of the veteran, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

For an increased rating claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code (DC) under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant. Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 5-6.

In this case, the AMC attempted to provide a Vazquez-Flores 
cure letter to the veteran through its May 2008 
correspondence to him, wherein a general formula for the 
evaluation of spinal diseases and injuries to the spine was 
set forth.  The AMC therein failed to set out those rating 
criteria in effect prior to September 2003 or those in effect 
at present or in the past with respect to intervertebral disc 
syndrome.  To that extent, VCAA notice specifically tailored 
to comply with Vasquez-Flores has not been provided.  And, as 
mentioned, in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the Federal Circuit Court held that this type of 
notice error is presumed prejudicial and that it is incumbent 
upon VA, not the veteran, to show why the error is 
nonprejudicial, i.e., harmless.  VA can show the error is 
harmless by demonstrating why it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because, 
aside from the fact that diagnostic criteria used to rate the 
veteran's low back disorder were provided to him in the 
statements of the case and/or supplemental statements of the 
case, the veteran or his representative has demonstrated 
actual knowledge of applicable rating criteria in the 
arguments advanced in support of the claim at issue.  
Accordingly, the veteran is deemed to have the requisite 
actual knowledge of the evidence needed to support his claim 
for an increased rating for low back disablement.  

With respect to the duty to assist, all pertinent examination 
and treatment records have been obtained and made a part of 
the appellant's claims folder to the extent that such records 
have been adequately identified or are otherwise available.  
Notice is taken that the evidence of record includes various 
examination and treatment records compiled during post-
service years by VA and non-VA sources.  In addition, the 
veteran has been afforded multiple VA medical examinations 
during the course of the instant appeal, findings and 
opinions from which are shown to be comprehensive in scope 
and otherwise detailed.  As the record is deemed to be 
adequate to permit the Board to fairly and accurately 
adjudicate the issue presented by this appeal, the Board may 
proceed to adjudicate the merits of such claim without remand 
for additional action.   38 C.F.R. §§ 3.326, 3.327 (2007).

In view of the forgoing, the Board finds that VA has 
satisfied its duties to notify and assist under the VCAA.  

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate DCs identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for a low back disorder with minimal 
narrowing of the disc space at L3-4 was established by action 
of the RO in Wichita, Kansas, in January 1992.  At that time, 
a 0 percent schedular evaluation was assigned as of June 1991 
under DC 5299-5284.  That evaluation was increased to 20 
percent, effective from November 1998, under DC 5299-5292 by 
the RO in Little Rock, Arkansas, in May 1999.  Underlying the 
RO's action in May 1999 was the veteran's claim for increase 
filed in November 1998, and it is noteworthy that the May 
1999 action forms the basis of the instant appeal.  

Notice is taken that the veteran's service-connected low back 
disorder encompasses disc space narrowing of his lumbar spine 
and that such has been a basis for the rating of the 
veteran's service-connected low back disability.  Medical 
evidence developed in connection with the claim for increase 
herein at issue denotes that a primary manifestation of the 
veteran's low back disorder is degenerative disc disease of 
the lumbar spine, which is also referred to at times as an 
intervertebral disc syndrome.  The record further reflects 
that the RO and AMC have evaluated the veteran's service-
connected low back disorder under analogous rating criteria 
for disc syndrome.  Notwithstanding the fact that 
intervertebral disc syndrome has not been formally 
adjudicated to be service-connected, the circumstances of 
this case are such that it must be considered to be part and 
parcel of the veteran's service-connected low back 
disability.  In view of the foregoing, the Board will 
consider all symptoms and functional impairment relating to 
the low back for purposes of rating his service-connected 
disability of the lower spine.  See also, Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability).  

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, with respect to intervertebral disc 
disease, and then on September 26, 2003, as to all spinal 
disorders.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  Because of this fact, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

As in effect prior to September 26, 2003, DC 5292 provided 
for a 10 percent rating for slight limitation of motion of 
the lumbar spine and a 20 percent evaluation for moderate 
limitation of motion of that segment of the spine.  Where 
limitation of the lumbar spine was severe, a 40 percent 
evaluation was for assignment.

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was 0 percent disabling where it was 
postoperative and cured.  A 10 percent rating was warranted 
for an intervertebral disc syndrome that was mild in degree.  
A 20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating was warranted for an intervertebral disc 
syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293, as in effect prior to September 23, 2002.

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
rating was warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so. Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.  

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated under DC 5243 either on the basis of 
incapacitating episodes as previously referenced, or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  See 68 
Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective 
from September 26, 2003.  

Under the changes effectuated on September 26, 2003, 
disability of the thoracic and lumbosacral spine is evaluated 
together, while disability of the lumbosacral and cervical 
spine is evaluated separately.  Under DC 5237, the assigned 
DC for lumbosacral strain on and after September 26, 2003, a 
spinal disorder, with or without regard to symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, is assigned a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation of 30 percent pertains exclusively to the 
cervical spine, which is not herein at issue. For assignment 
of a 40 percent evaluation, there is required to be a showing 
of forward flexion of the thoracolumbar spine being limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.

Regardless of the criteria, when assigning a disability 
rating it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under 38 C.F.R. §§ 4.40 and 4.45, the rating for an 
orthopedic disorder must reflect functional limitation which 
is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings shown distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  The Court found no basis 
for drawing a distinction between initial ratings and 
increased-rating claims for applying staged ratings.

The record, in pertinent part, indicates that the veteran was 
afforded a VA medical examination as to his spine in December 
1998, findings from which culminated in entry of a diagnosis 
of myositis.  At that time, clinical observation revealed 
that the veteran was in no acute distress and that he 
ambulated without assistance.  Pain was elicited in the low 
back only upon the upper limits of his range of motion.  No 
palpable spasm, edema, effusion, weakness, tenderness, 
abnormal movement, or guarding was indicated.  Flexion of the 
lumbar spine was to 80 degrees, extension was to 15 degrees, 
and lateral flexion in each direction was to 30 degrees.  The 
veteran did complain of a significant amount of pain with 
flexion beginning at about 60 degrees and in extension at 
five degrees.  X-rays were noted to identify abnormalities 
consisting of minor Schmorl's nodes on the inferior surface 
of the L-3 and L-4 vertebral bodies, as well as slight 
hypolordosis of the lumbar spine.  

A magnetic resonance imaging (MRI) of the lumbar spine in 
September 1999 revealed, among other things, reversal of the 
normal lordosis, disc dessication at L2-3 with marked right 
neural foraminal stenosis and mild left neural foraminal 
stenosis, and bilateral neural foraminal stenosis at L3-4, 
L4-5, and L5-S1.  

On a VA medical examination in November 1999, forward flexion 
of the lower spine was to 50 degrees, with side bending to 35 
degrees.  Bending to the left was reported by the veteran to 
be painful.  No motion on extension was shown.  X-rays of the 
low back were interpreted to be normal.  The examiner noted 
that he was unable to provide a medical opinion as to 
functional loss or limitation due to pain, based on this one 
examination.  

Information provided by a former employer of the veteran in 
October 2000 indicated that the veteran last worked as an 
installer of satellite systems in August 2000.  Further 
correspondence, date in January 2001, from the same employer 
was to the effect that the veteran was no longer employed 
because he was unable to perform the required duties in a 
safe manner, particularly in light of the medication he was 
taking, albeit without specifying what disorder was causing 
this restriction.  In March 2001, another former employer 
reported that the veteran had ceased to work as a service 
technician in January 1997, although the reason for 
discontinuance of his employment was reported to be 
unavailable.  

An MRI of the veteran's lumbar spine in July 2001 was 
consistent with mild degenerative disc disease and mild 
degenerative arthritis.  X-rays of the lower back were 
interpreted by a reviewing radiologist to be normal.  Further 
MRI of the lower spine in April 2003 was found to demonstrate 
some compromise of the neural foramen of L3-4 on the left, 
probably secondary to facet arthropathy.  MRI in September 
2004 disclosed multi-level degenerative changes of the lumbar 
spine, including partial dessication of several lumbar discs, 
disc bulging, osteophyte complex formation, and mild to 
severe narrowing of the neural foramen of L1-2, L2-3, L3-4, 
L4-5, and L5-S1.  

On a VA spine examination in January 2005, the veteran 
described constant low back pain, with radiation of his pain 
to both legs.  He complained of severe stiffness and weakness 
in the low back.  With flare-ups, he reported an increased 
difficulty with walking and standing.  He further reported 
having last worked in 2001, and although a period of school 
attendance followed, he was unable to continue with his 
schooling because of headaches.  An inability to sit 
comfortably for more than 20 minutes was set forth by the 
veteran, which limited but did not preclude his driving of a 
motor vehicle.  No lifting or bending was reportedly 
possible.  Use of a cane was noted.  The veteran further 
indicated that, during the prior 12 months, he had been 
incapacitated, with complete bed rest, for 104 days due to 
his spinal difficulties, primarily consisting of the days 
following his church attendance and associated physical 
exertion.  

On clinical evaluation, forward flexion of the thoracolumbar 
spine was from 0 to 85 degrees and extension was from 0 to 34 
degrees.  Left lateral flexion was from 0 to 14 degrees and 
lateral flexion to the right was from 0 to 15 degrees.  Left 
lateral rotation was from 0 to 38 degrees and right lateral 
rotation was from 0 to 28 degrees.  There was objective 
evidence of pain demonstrated with increased muscle spasm and 
costovertebral tenderness on range of motion and gait 
testing.  No fixed posture or musculature abnormalities were 
in evidence.  No wasting of the lower extremities was 
present.  The lower spine was normally configured, without 
abnormal curvature.  Normal symmetry at rest and with motion 
of the musculature was noted.  

Neurologically, straight leg raising was positive, 
bilaterally, at less than 20 degrees.  The veteran reported 
he was unable to do any heel and toe gait testing.  Deep 
tendon reflexes were two plus at the patella and Achilles.  
There was intact perception of vibratory stimuli in each 
lower extremity, but diminished perception of vibratory 
stimuli was indicated in the sacral area at the L-1 
intervention area.  Motor strength testing was 5/5.  With 
repetitive motion, strength was maintained.  No atrophy of 
the leg musculature was indicated and there was no 
discrepancy in leg lengths.  

An MRI in January 2007 showed a focal right lateral disc 
extrusion at L2-3, causing moderate right neural foraminal 
stenosis.  At L3-4, there was marked left lateral disc 
extrusion causing impingement of the L-3 nerve root and left 
L3-4 neural foramen.  

A further VA spine examination was undertaken in March 2007, 
when the veteran reported that his current work was as a non-
salaried preacher and youth minister, with prior work 
consisting of jobs as a mechanic, satellite technician, owner 
of a custom automotive shop, and electronic hydraulics 
technician.  The veteran also noted that he was last treated 
for his back in November 2006, when he received spinal 
injections of Toradol and Dexasone, but such injections 
reportedly did not provide any relief of his back pain.  
Intermittent use of a back brace and cane was set forth.  

On clinical evaluation, the veteran was ambulatory but he 
held onto furniture and hallway railings when walking.  His 
gait was antalgic with favoring of his left lower extremity.  
There was a normal curvature of the thoracolumbar spine, with 
paraspinous tenderness to palpation of the lumbar 
musculature, bilaterally.  Palpable muscle spasm on the left 
was in evidence.  On motion testing, the veteran moved slowly 
and had facial grimacing, grunting, and moaning.  Active 
flexion of the thoracolumbar spine was from 0 to 75 degrees, 
with extension from 0 to 15 degrees, side bending to the 
right from 0 to 18 degrees, and side bending to the left from 
0 to 20 degrees.  Left lateral rotation was from 0 to 43 
degrees, while right lateral rotation was from 0 to 35 
degrees.  With repetitive bending, forward flexion was 
reduced to 68 degrees, extension to 12 degrees, lateral 
bending to the right to 15 degrees and to 13 degrees on the 
left, and rotation to the left was to 50 degrees and to the 
right to 40 degrees.  Pain and fatigability were the primary 
limiting factors; no evidence of weakness or incoordination 
was indicated.  

Straight leg raising was from 0 to 30 degrees on the right 
and from 0 to 20 degrees on the left.  A complaint of 
significant left hip pain and numbness was noted with 
straight leg raising on the left.  He would not allow the 
examiner to lift either leg passively beyond 20-30 degrees 
due to complaints of significant low back pain.  Eye tearing 
was noted on such maneuvers.  Otherwise, the veteran was able 
to ambulate on his toes, although he could not ambulate on 
his heels.  He was able to stand and walk, holding onto 
furniture.  

In the opinion of the examiner, the veteran had additional 
limitation of motion as a result of pain on repetitive 
activity.  The veteran's pain was in the opinion of the 
examiner supported by objective findings of facial grimacing, 
moaning, and grunting during examination.  It was further 
noted that the veteran described flare-ups and that there was 
fatigability.  Reduced sensation of the left anterior thigh 
correlated with the most recent MRI findings and it was 
determined by the examiner that the veteran's hip pain was in 
fact referred pain from the low back and that his thigh pain 
was referred from the disc extrusions shown by the recent 
MRI.  

For the period prior to the most recent VA medical 
examination on March 8, 2007, the record fails to demonstrate 
the existence of more than a moderate limitation of motion of 
the veteran's thoracolumbar spine.  Active and passive range 
of motion values do not permit a finding of a severe 
diminution in range of motion, even considering the veteran's 
pain and other elements of functional loss pursuant to  
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet App 202 
(1995).  Moreover, under the general formula for the rating 
of spinal disorders in effect since September 2003, there is 
no showing that forward flexion of the thoracolumbar spine 
was reduced to 30 degrees or less.  To that extent, 
limitation of motion is not a basis for the assignment of a 
rating in excess of 20 percent prior to the VA spine 
examination in March 2007.  There is no medical evidence to 
show additional loss of function (i.e., motion) of the lumbar 
spine due to pain or flare-ups of pain, supported by adequate 
pathology, or additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups 
of such symptoms, to a degree that would support a rating in 
excess of 20 percent prior to March 8, 2007.  38 C.F.R. § 
4.40, 4.45, 4.59; DeLuca, supra.  

As to the same period, there is otherwise no showing of 
symptoms or signs that more nearly approximate more than 
moderate lumbosacral strain within the meaning of DC 5295.  
In this regard, it is noted that most of the criteria for a 
severe lumbosacral strain are not apparent, to include 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion, or some of the 
above with abnormal mobility on forced motion.  The Board 
further finds that there is no medical evidence which would 
support a rating in excess of 20 percent under DC 5293 on the 
basis of more than moderate intervertebral disc syndrome, as 
that entity was rated prior to September 23, 2002.  While 
there is objective evidence of disc disease of the lumbar 
spine during that time, clinical evaluations, to include 
testing of motor strength, ankle reflexes, and sensation, 
were not significantly diminished, and, to that extent, there 
is no basis to characterize the veteran's disc disease as 
either severe or pronounced under DC 5293 prior to March 
2007.  Moreover, the existence of incapacitating episodes 
with physician mandated bed rest is not objectively 
demonstrated during the period in question.  Notice is taken 
that the veteran reported in early 2005 that he had been 
incapacitated for 104 days during the preceding twelve 
months, but there is no corroboration of that claim in 
treatment records, and, specifically, there is no indication 
that he had been ordered by a physician to remain on bed rest 
because of his low back disorder for a period of four or more 
weeks during any prior, twelve month period.  There likewise 
is absent from the record any indicia of a vertebral fracture 
or ankylosis as might warrant the assignment of a rating in 
excess of 20 percent under alternate criteria for the period 
prior to March 8, 2007.  See 38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289 (2003).  

Notwithstanding the foregoing, the Board nevertheless 
concludes that the findings on the VA spine examination on 
March 8, 2007, warrant an increase based on limitation of 
motion.  On the March 2007 evaluation, active range of motion 
was reduced but, with repetitive motion testing, three 
(extension and lateral bending in each direction) of the six 
motion tests were reduced by 50 percent or more and forward 
flexion was reduced by more than 24 percent.  With resolution 
of reasonable doubt in the veteran's favor, it follows that 
the disability picture presented more nearly approximates the 
criteria for a 40 percent evaluation based on a severe 
limitation of motion of the lumbar spine.  

As for the veteran's entitlement to a rating in excess of 40 
percent on and after March 8, 2007, credible evidence of a 
pronounced intervertebral syndrome, incapacitating episodes 
of disc syndrome lasting six weeks or more in duration, 
vertebral fracture, or ankylosis is absent from the record.  
It, too, is noteworthy that the veteran's pain fatigability 
and his complaints of flare-ups have been considered in 
connection with the increased assigned to 40 percent as of 
March 2007.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  38 
C.F.R. §§ 4.40 and 4.45 cannot support a higher rating 
because the Court has held that there is no basis for a 
rating higher than the maximum scheduler rating for 
additional limitation of motion due to pain or functional 
loss under these provisions.  See VAOPGCPREC 36- 97; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

In denying a schedular rating in excess of 20 percent prior 
to March 8, 2007, and in assigning a 40 percent schedular 
evaluation, but none greater, as of March 8, 2007, the Board 
notes that it must be remembered that, generally, the degree 
of disability specified is considered adequate to compensate 
for the loss of working time due to exacerbations or illness 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. 
361 (1993) (the assignment of a compensable rating itself is 
recognition that industrial capabilities are impaired).  To 
that extent, any time work-related impairment of the veteran 
due to his service-connected thoracolumbar spine disorder is 
adequately compensated by the ratings herein assigned for the 
pertinent periods of time.  

In terms of the veteran's entitlement to an extraschedular 
evaluation of increased disability, the record reflects that 
the veteran has attempted work in various capacities since 
his discharge from service; however, the record does not 
indicate with any specificity that his service-connected low 
back disorder has resulted in a marked interference with 
employment.  The veteran himself has stated that his low back 
problems have diminished his ability to work and attend 
school, but corroborative evidence is lacking from former 
employers, co-workers, or school officials as to the 
existence of a marked employment interference.  There is no 
showing of frequent periods of hospitalization for treatment 
of his low back disorder.  It cannot therefore reasonably be 
concluded that the application of the regular schedular 
standards has been rendered impractical and, thus, there is 
no basis for a referral to VA officials for a determination 
of whether the assignment of an extraschedular rating is 
appropriate.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this instance, there is shown to be a basis for the 
assignment of a 40 percent schedular evaluation, but none 
greater, for the veteran's service-connected low back 
disorder, inclusive of degenerative disc disease, as of the 
date of a recent VA medical examination conducted on March 8, 
2007.  A preponderance of the evidence is against the 
veteran's claim for a schedular or extraschedular rating in 
excess of 20 percent for his low back disability prior to 
March 8, 2007, and to that extent, the benefit of the doubt 
doctrine is not for application and the claim for the 
assignment of a rating higher than herein assigned during the 
entire period of time at issue must be denied.  38 U.S.C.A. 
§ 5107(b); see also, generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
ORDER

A rating in excess of 20 percent for the veteran's low back 
disorder, inclusive of degenerative disc disease, for the 
period prior to March 8, 2007, is denied.  

A rating of 40 percent, but none greater, for the veteran's 
service-connected low back disorder, inclusive of 
degenerative disc disease, for the period on and after March 
8, 2007, is granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


